(noting that this court generally will not consider writ petitions
                  challenging orders denying motions for summary judgment). Accordingly,
                  we
                              ORDER the petition DENIED. 1


                                                                /c---.\1,‘A              , C.J.
                                                              Hardesty


                                                              424j1        ,
                                                              Parraguirrr J.



                                                              Douglas




                  cc: Hon. Douglas W. Herndon, District Judge
                       Marquis Aurbach Coifing
                       The Howard Law Firm
                       Lanzone Morgan/Long Beach
                       Eighth District Court Clerk




                         'In light of this order, we deny petitioner's motion for a stay of the
                  district court proceedings.




SUPREME COURT
      OF
    NEVADA


(0) 1947A afr(0
                                                        2